Citation Nr: 1824236	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to December 4, 2013, and 70 percent thereafter, for post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1969.  He received the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises the issue of TDIU; thus, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  The Board has also considered whether the Veteran is entitled to SMC under 38 U.S.C. § 1114(s). See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  .


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD has been characterized by total occupational and social impairment.

2. The Veteran has been awarded a total disability rating for his PTSD for the entire appeal period; therefore, the claim for TDIU is moot.

3. For the entire appeal period, the Veteran has been in receipt of a 100 percent rating for a single disability (PTSD) and a combined rating of at least 60 percent for his bilateral upper and lower extremity peripheral neuropathy, diabetes mellitus and hemorrhoids.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a rating of 100 percent for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The issue of entitlement to a TDIU is moot and the claim is dismissed. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017).

3. The criteria for entitlement to SMC under 38 U.S.C. § 1114(s) have been met. 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran contends that he is entitled to an increased rating for his PTSD because the currently assigned ratings do not adequately represent the severity of his condition.  The preponderance of the evidence demonstrates that the Veteran's condition was characterized by total occupational and social impairment for the period prior to December 4, 2013.  During the October 2010 and October 2012 VA examinations, the Veteran reported a depressed mood; anxiety; intense anger; homicidal ideation; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; isolation; unprovoked irritability with periods of violence; and, auditory hallucinations.  During the October 2012 examination, the Veteran also noted that he had lost jobs in the past because of his irritability, and that he did not have contact with most of his children.

The Veteran's treatment records largely echo the severity of the symptoms reported at the examinations.  The Veteran regularly reported a depressed mood; anxiety; anger; sleep impairment; nightmares; auditory hallucinations; isolation; and, irritability. See April 2013 CAPRI, pp. 12, 44, 49, 62, 89, 107, 128; April 2013 CAPRI, pp. 176, 193; August 2013 CAPRI, p. 14.  The Veteran occasionally reported experiencing visual hallucinations and paranoid delusions as well as suicidal ideation. See April 2013 CAPRI, pp. 27, 49, 62, 89, 102, 107, 128.  His affect was also frequently characterized as restricted. See id. at pp. 12, 27, 49, 62, 102, 107. 

The Board finds that the Veteran's disability more closely approximates the picture contemplated by the 100 percent rating for the period prior to December 4, 2013.  The evidence shows that the Veteran suffered from total occupational and social impairment due to his persistent auditory hallucinations; occasional visual hallucinations; occasional paranoid delusions; chronic suicidal ideation; unprovoked irritability with periods of violence; depressed mood; isolation; and, inability to establish and maintain effective relationships.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a rating of 100 percent for PTSD for the period prior to December 4, 2013.

For the period starting December 4, 2013, the Board finds that the evidence once again demonstrates total occupational and social impairment.  The Veteran underwent VA examinations in December 2013 and May 2015.  The Veteran's reported and observed symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; speech intermittently illogical, obscure or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike settings; inability to establish and maintain effective relationships; suicidal ideation; persistent hallucinations; and, neglect of personal appearance and hygiene.  

In December 2013, the examiner noted that the Veteran's speech was adequate but irrelevant to the questions asked on two to three occasions. December 2013 VA Examination, p. 6.  The Veteran reported ongoing relationships with a number of family members during this examination.  The examiner also observed that the Veteran appeared a bit disheveled but was otherwise adequately groomed.  Similarly, the May 2015 examiner observed the Veteran as being appropriately dressed and groomed. May 2015 VA Examination, p. 5.  However, the Veteran denied having contact with any of his children at that time and stated that he preferred to be alone.  

Since December 4, 2013, the following PTSD symptoms have been noted in the Veteran's VA treatment records: nightmares; flashbacks; auditory hallucinations; irritability; sleep impairment; difficulty in adapting to stressful situations; isolation; avoidance; exaggerated startle response; suspiciousness; flattened or restricted affect; disturbances of motivation or mood; anger; and, occasional suicidal ideation. See August 2015 CAPRI, pp. 8, 13; July 2015 CAPRI, pp. 2, 13, 36, 40, 54, 57; June 2015 Other, pp. 3, 5-6; January 2015 CAPRI, pp. 2, 28; November 2014 CAPRI, pp. 1, 15, 21; November 2014 CAPRI, p. 34; November 2014 CAPRI, p. 31.  

During a December 2014 encounter, the Veteran reported that he sometimes did not leave his house for days and did not change his clothes for three to four days at a time. January 2015 CAPRI, p. 2.  However, the majority of the Veteran's treatment records from this time indicate that the Veteran's appearance and hygiene were generally observed as appropriate or good. November 2014 CAPRI, p. 31; November 2014 CAPRI, p. 21; January 2015 CAPRI, p. 28; July 2015 CAPRI, pp. 13, 36, 54, 57; August 2015 CAPRI, p. 8.  The Veteran was observed as having difficulty concentrating in a June 2015 note; however, the Veteran's concentration and attention were generally characterized as good or fair during this time. June 2015 Other, p. 6; November 2014 CAPRI, p. 31; January 2015 CAPRI, p. 28; July 2015 CAPRI, p. 57; August 2015 CAPRI, p. 13.

For the period starting December 4, 2013, the Board finds that the evidence preponderates in favor of a finding of entitlement to a rating in excess of 70 percent.  The evidence demonstrates that the Veteran suffers from total occupational and social impairment due to such symptoms as intermittent inability to maintain minimal personal hygiene; suicidal ideation; inability to establish and maintain effective relationships; intermittent irrelevant speech; intermittent difficulty concentrating; intermittent impairment in thought process or communication; and, difficulty in adapting to stressful circumstances.  Thus, a rating of 100 percent PTSD for the period starting December 4, 2013 is warranted.

TDIU

A TDIU may be assigned "where the schedular rating is less than total" and a veteran is unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, the Veteran has been granted a 100 percent rating for PTSD for entire appeal period.  As such, there remains no rating period on appeal where the schedular rating is "less than total," as required for a TDIU. See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU has been rendered moot. 


SMC

The Veteran has been awarded a 100 percent rating for the entire appeal period for PTSD and the issue of entitlement to SMC has not been raised or adjudicated.  However, such a claim is inherently part of an appealed rating claim where the criteria are raised. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  

As it pertains to the instant case, SMC is a special statutory benefit that is payable if a veteran has a single service-connected disability rated at 100 percent, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley, 22 Vet. App. 280.  Here, the Veteran's other service-connected disabilities, including bilateral upper and lower extremity peripheral neuropathy, diabetes mellitus and hemorrhoids, are separate and distinct from his PTSD.  When taken together, and excluding the 100 percent rating for PTSD, the Veteran's additional service-connected disabilities have a combined schedular rating of over 60 percent for the entire appeal period.  Accordingly, SMC is warranted. See 38 U.S.C. § 1114(s).




						(CONTINUED ON NEXT PAGE)








ORDER

For the entire appeal period, an increased rating of 100 percent for PTSD is granted.

Entitlement to a TDIU is dismissed.

Entitlement to SMC under 38 U.S.C. § 1114(s) is granted.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


